It is ORDERED that the motion of D.C.H. and R.K.H. for leave to appeal (M-1391) is granted and the matter is remanded to the trial court for reconsideration of the issue of supervised visitation after the trial court reviews the Division of Child Protection and Permanency's files related to B.F.'s other children. The remand proceedings shall be conducted on an expedited schedule; and it is further
ORDERED that the motion for stay (M-1392) is continued pending the trial court's reconsideration of the visitation order on remand. Jurisdiction is not retained.